Citation Nr: 0817291	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-30-543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 22, 
2004, for the grant of service connection for paranoid 
schizophrenia.  

(The veteran's motion asserting that there was clear and 
unmistakable error (CUE) in Board of Veterans Appeals (Board) 
decision, dated in May 1983, is addressed in a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, L.H., and R.K.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
paranoid schizophrenia, effective October 22, 2004.  The 
veteran timely appealed for an earlier effective date for the 
grant of the disability.  

A hearing before a decision review officer at the RO was 
conducted in November 2006; and a transcript was sent to the 
veteran in April 2008.


FINDINGS OF FACT

1.  On November 15, 2002, the veteran petitioned the RO to 
reopen his claim for service connection for PTSD and a 
psychiatric disorder.  

2.  On June 6, 2003, the RO denied the claim; the veteran was 
informed of his procedural and appellate rights in a letter 
later that month; he did not file a timely appeal; that 
decision is now final.  

3.  On October 22, 2004, the veteran again petitioned the RO 
to reopen his claim for service connection for PTSD and a 
psychiatric disorder.

4.  The claim was reopened and the veteran was granted 
service connection for paranoid schizophrenia, effective 
October 22, 2004.

5.  There is no communication from the veteran or his 
representative from June 7, 2003, to October 21, 2004, that 
constitutes an informal claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 
2004, for paranoid schizophrenia have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), 

In this case, no VCAA notice is necessary because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  An 
appellant claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide notice of the laws 
and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  No additional development could 
alter the evidentiary or procedural posture of this case.  As 
will be discussed below, as a matter of law, the veteran is 
not entitled to an earlier effective date of 1964, or from 
1980 to 2002, which are his contentions.  In the absence of 
potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant).  

Furthermore, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103.  The 
appellant engaged the services of an representative; was 
provided with ample opportunity to submit evidence and 
argument in support of the claim; and was given the 
opportunity to present testimony regarding his claim.  In 
April 2006, the veteran stated that he had no more evidence 
to submit regarding his "retroactive compensation."  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

II.  Analysis

The appellant seeks an effective date earlier than the 
currently assigned October 22, 2004, for service connection 
for paranoid schizophrenia.  He contends that he is entitled 
to service connection for paranoid schizophrenia effective 
1964, when he was discharged from service; or at least from 
1980, when the Social Security Administration (SSA) found him 
to be totally disabled due to his psychiatric disorder.

The record reflects that the Board denied service connection 
for an acquired psychiatric disorder in May 1983, and denied 
subsequent petitions to reopen the claim in July 1986 and 
April 1991, which were affirmed by the U.S. Court of Veterans 
Appeals (now U.S. Court of Appeals for Veterans Claims).  
Unappealed November 1994 and March 1994 rating decisions also 
denied the petition to reopen; and the Board denied a 
subsequent petition to reopen the claim in April 2002.  

On November 15, 2002, the veteran petitioned the RO to reopen 
his claim for service connection for PTSD and a psychiatric 
disorder.  On June 6, 2003, the RO denied the claim.  The 
appellant was notified of that decision and his appeal rights 
in a letter from the RO dated later that month; however, he 
did not appeal the denial.  

On October 22, 2004, the veteran again petitioned the RO to 
reopen his claim for service connection for PTSD and a 
psychiatric disorder.  Based on additional evidentiary 
development, the claim was reopened, service connection was 
granted, and an effective date of October 22, 2004, was 
assigned.  The appellant has appealed the assigned effective 
date.

The effective date for an award of service connection 
established based on new and material evidence "received 
after final disallowance" or on the basis of a "reopened 
claim" shall be the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

A review of the record reveals that the veteran's petition to 
reopen for service connection for paranoid schizophrenia was 
last finally denied in June 6, 2003.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Service connection was ultimately 
awarded based on the addition of new and material evidence to 
the record, as of the date his reopened claim was received; 
October 22, 2004.  See 38 C.F.R. § 3.400(q), (r).  

There is of record no communication for the appellant from 
June 7, 2003, the date of the last final denial, to October 
21, 2004, which could serve as a claim.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Nor have the 
appellant or his representative pointed to any such 
communication during that period.

At his hearing, the veteran noted that he was essentially 
homeless from 1980 to 2002, and he was not able to respond to 
VA correspondence.  He also noted that three attorneys, who 
told him they could help him obtain VA benefits during this 
period, did nothing.  He testified that in 2002, he finally 
met a veteran's representative who could help him obtain 
benefits.  He essentially maintains that due to these 
unfortunate circumstances, he should be entitled to an 
earlier effective date of the grant of service connection 
from 1980.  

Although sympathetic to the veteran's argument, the Board is 
bound by the law and cannot grant benefits based on equity.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  As discussed above, the law 
mandates that service connection be granted based on the date 
of the reopened claim, which is October 22, 2004.


ORDER

Entitlement to an effective date earlier than October 22, 
2004, for service connection for paranoid schizophrenia is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


